                Case 3:18-cr-00533-RS Document 70 Filed 09/25/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          andrew.dawson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. CR 18-533 RS
                                                      )
14           Plaintiff,                               )
                                                      )   [PROPOSED] ORDER EXCLUDING TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT FROM
                                                      )   SEPTEMBER 17, 2019 THROUGH FEBRUARY
16   HAKOB KOJOYAN, LORIK PAPYAN, and                 )   25, 2020
     STEPHEN SILVERMAN                                )
17                                                    )
             Defendants.                              )
18                                                    )
                                                      )
19

20           For the reasons stated on the record in this matter at the status conference held on September 17,
21 2019, and based upon the representation of counsel and for good cause shown, the Court finds that

22 failing to exclude the time between September 17, 2019, and February 25, 2020, would deny counsel the

23 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

24 18 U.S.C. § 3161(h)(7)(B)(iv).

25           The Court further finds that the ends of justice served by excluding the time from September 17,
26 2019, through and including February 25, 2020, from computation under the Speedy Trial Act outweigh

27 the best interests of the public and the defendant in a speedy trial.

28

     [PROPOSED] ORDER EXCLUDING TIME
     NO. CR 18-533 RS                                 1
              Case 3:18-cr-00533-RS Document 70 Filed 09/25/19 Page 2 of 2



 1         Having made these findings, it is hereby ORDERED that the time from September 17, 2019

 2 through and including February 25, 2020 is excluded from computation under the Speedy Trial Act. 18

 3 U.S.C. § 3161(h)(7)(B)(iv).

 4         IT IS SO ORDERED this _________ day of September, 2019.

 5

 6                                                           ___________________________________
                                                             THE HONORABLE RICHARD SEEBORG
 7                                                           United States District Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     NO. CR 18-533 RS                             2
